Citation Nr: 1513258	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  09-06 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent since April 1, 2008, for service-connected degenerative joint disease of the right wrist status post fusion with scar.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active military service from September 1979 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In October 2012, the Board remanded the claim for additional development.  

The most recent supplemental statement of the case, dated in March 2013, shows that the Appeals Management Center listed the issue of entitlement to service connection for neurological manifestations of the right wrist, and stated that this issue must be adjudicated by the AOJ.  Therefore, the issue of entitlement to service connection for neurological manifestations of the right wrist is referred to the agency of original jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9 (2014).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issue of entitlement to a TDIU is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran's 40 percent rating currently in effect for service-connected degenerative joint disease of the right wrist status post fusion with scar is the maximum schedular rating; factors warranting an extraschedular rating are not shown.




CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular rating higher than 40 percent for the Veteran's service-connected degenerative joint disease of the right wrist status post fusion with scar.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.71a, Diagnostic Code 5214 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

The Veteran asserts that he is entitled to a rating in excess of 40 percent for his service-connected degenerative joint disease of the right wrist status post fusion with scar.  

In April 2004, the RO granted service connection for degenerative joint disease of the right wrist, with scar, evaluated as 10 percent disabling, with an effective date for service connection of October 1, 2003.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2014).   

In September 2007, the Veteran filed a claim for an increased rating.  In February 2008, the RO determined that a rating in excess of 10 percent was not warranted.  The Veteran has appealed.

In February 2009, the RO granted a temporary total evaluation for the right wrist for the period from January 24, 2008 to March 31, 2008, with a 30 percent rating thereafter.  See 38 C.F.R § 4.30 (2014).  Since this increase did not constitute full grants of the benefit sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In March 2011, the RO granted the Veteran's increased rating claim, to the extent that it assigned a 40 percent rating, with an effective date of April 1, 2008.
In his appeal (VA Form 9), received in February 2009, the Veteran withdrew his appeal with regard to the issue of an increased rating for the right wrist for the period prior to April 1, 2008.  

With regard to the history of the disability in issue, the Veteran's service treatment reports show that in August 1998, he underwent a delayed repair, scapholunate ligament, right wrist, and dorsal capsulodesis, right wrist.  The postoperative diagnosis was chronic painful lunate ligament disruption with significant scapholunate diastasis, right wrist.  As for the post-service medical evidence, a January 2004 QTC examination report noted complaints of limited flexibility, weak grip strength, and stiffness and pain, with flare-ups.  The Veteran was noted to be right hand dominant.  X-rays were noted to show degenerative arthritic changes, and cannulated screw within the proximal portion of the navicular consistent with open reduction of an old healed fracture.  The diagnosis also noted limitations of motion in the right wrist.  VA reports show that in October 2004, the Veteran was noted to show some degeneration of the right wrist with a screw in the proximal scaphoid, "which may be somewhat out of the scaphoid on AP view."  He was noted to complain of limited motion.  On examination, he had almost no volar flexion, about 20 degrees of extension, and full pronation and supination.  A January 2007 report noted that he had a 50 percent loss of flexion and extension in the right wrist, with normal forearm rotation.  The impression was partial fusion of the right wrist with repair of scapholunate ligament, with fair results, gradually deteriorating over time.  An October 2007 QTC examination report noted use of a wrist brace, with complaints of fatigability and constant pain.  On examination, he had no more than 20 degrees of motion in any plane.  The diagnosis was degenerative joint disease, right wrist, status post wrist surgery with scar.  In January 2008, following ongoing complaints of pain, the Veteran underwent a fusion of the right wrist.  The postoperative diagnosis was degenerative joint disease, right wrist.  A March 2008 report noted no pain, and no movement with flexion or extension, and that X-rays showed good overall alignment and good fusion of the joints.  38 C.F.R. § 4.1 (2014).

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2014).  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b). 

The Veteran's right wrist disability has been evaluated as 40 percent disabling under Diagnostic Codes (DCs) 5010-5214.  See 38 C.F.R. § 4.27 (2014) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; the additional code is shown after the hyphen).  This hyphenated code indicates that the service-connected disability is traumatic arthritis, and it is rated as if the residual condition is ankylosis of the wrist, under DC 5010.

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003, degenerative arthritis is rated on the basis of limitation of motion for the specific joint involved. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, traumatic arthritis is rated as for degenerative arthritis under Diagnostic Code 5003.

Under DC 5214, a 40 percent rating is warranted for:  Wrist, ankylosis of: Unfavorable, in any degree of palmar flexion, or with ulnar or radial deviation.  The 40 percent rating is the maximum rating provided for under DC 5214.  

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71.  Normal dorsiflexion (extension) of the wrist is from 0 to 70 degrees; normal palmar flexion of the wrist is from 0 to 80 degrees; normal ulnar deviation of the wrist is from 0 to 45 degrees, and normal radial deviation of the wrist is from 0 to 20 degrees. 

VA progress notes, dated in April 2008, note use of a daily wrist splint, that the Veteran has virtually no flexion and extension of the wrist, that X-rays show that the hardware and screws were intact and well-positioned, and that there appeared to be healing across the fusion site.  The Veteran reported that he was doing well and that he had no real complaints.  There is a notation that a physician felt that there is very good fusion of the wrist and that he/she is happy with the results.  A July 2008 VA progress note states that he has no flexion or extension of the wrist.  X-rays were noted to show that his wrist has fused well; there was an impression of stable postsurgical changes.  He reported that he worked as a facility manager where he occasionally does heavy lifting.  These reports indicate that a splint was fabricated for him.  An October 2008 progress note shows that the Veteran reported significant improvement in his pain, and that his wrist was in much better condition, although he did not like having his wrist fused.  The report contains assessments that include successful right wrist fusion.  

A QTC examination report, dated in August 2010, shows that the Veteran complained of right wrist weakness, giving way, lack of endurance, tenderness, and pain.  He denied flare-ups, and was noted not to be receiving treatment for his wrist.  He denied having any incapacitation in the last 12 months due to his wrist.  The report notes that on examination, there was no ankylosis; however, the ranges of motion indicate there was no dorsiflexion, palmar flexion, or radial deviation.  There was 10 degrees of ulnar deviation.  The diagnosis was degenerative joint disease of the right wrist status post right wrist fusion.  The effect on his usual occupation, and usual daily activities, was decreased right hand dexterity.    

A VA disability benefits questionnaire (DBQ), dated in January 2013, shows that on examination, the Veteran had palmar flexion to at least 80 degrees, and dorsiflexion (extension) to at least 70 degrees.  There was no supination or pronation.  The right wrist had ankylosis in a favorable position in 20 to 30 degrees of dorsiflexion.   There is also a notation that the right wrist is fused with ulnar deviation at 10 degrees.  A February 2010 X-ray was noted to show widening at the scapholunate interval consistent with scapholunate ligament injury, and intact bones.  The diagnoses included right wrist injury status post surgery times two, tendon repair and fusion, and right wrist degenerative joint disease.  

The Board finds that the claim must be denied.  The Veteran has been assigned a 40 percent rating under DC 5214.  This is the maximum rating provided for under DC 5214.  As the Veteran has been granted the maximum possible rating provided for under DC 5214, it is not necessary to consider whether there is functional loss due to pain and weakness on motion which could warrant a higher rating under that diagnostic code.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  The sole means by which he may be assigned a rating in excess of 40 percent is under the regulations for an extraschedular rating, which are discussed infra.

In deciding the Veteran's increased rating claim, the Board has considered the determination in Hart v Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation at any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability in issue, such that an increased evaluation is warranted.

In deciding this claim, the Board acknowledges that an appellant is generally considered to be competent to report symptoms of his wrist disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  When deciding claims for increased disability ratings, the Board must particularly consider the credibility of a claimant's statements reporting symptoms of a "personal affliction."  See Tatum v. Shinseki, 23 Vet. App. 152, 155 (2009). 

The Board has considered the statements of the Veteran regarding his observations of his right wrist symptoms.  However, lay persons are not competent to identify a specific level of disability for the disability on appeal, according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected disability has been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board finds the medical evidence to more competent and probative, and it is therefore accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991). The Veteran is competent to report his musculoskeletal symptoms as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disability is evaluated, more probative than the Veteran's assessment of the severity of his disability.  The examination also took into account the Veteran's competent (subjective) statements with regard to the severity of his disability.

Careful consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2014); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  The 40 percent evaluation currently assigned is the maximum provided for under DC 5214.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the criteria assess the level of occupational impairment attributable to the Veteran's symptoms, and the level of functioning.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  In this regard, it is important to understand that without problems associated with this disability, which the Veteran has clearly indicated, there would be no basis for the 40% rating, let alone a higher rating. 

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the evidence of record does not show that his disability has caused him to miss a significant amount of work, or that it has resulted in any post-service hospitalization, other than a surgery in 2008, prior to the time period in issue; he has been awarded a temporary total evaluation for that surgery.  The Veteran has reported that he works as a facility manager, with no claims of time lost from his work due to his symptoms.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The Board finds, therefore, that the Veteran's service-connected disability in issue is not shown to have resulted in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted. 

II.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The appellant has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter, dated in October 2007, of the criteria for establishing an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements.  Nothing more was required.  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's available service treatment reports, as well as VA and non-VA medical records.  The Veteran has been afforded two examinations during the time period on appeal.  

In October 2012, the Board remanded this claim.  The Board directed that the Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his right wrist disability that is not evidenced by the current record, with the last VA treatment records for the Veteran's right wrist is dated in October 2008.  In November 2012, the Veteran was sent a duty-to-assist letter that was in compliance with the Board's remand instructions.  The Board further directed that the Veteran should be afforded a VA examination to ascertain the severity of his service-connected right wrist disability.  In January 2013, this was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 


ORDER

As of April 1, 2008, a rating in excess of 40 percent for service-connected degenerative joint disease of the right wrist status post fusion with scar, is denied.


REMAND

In its October 2012 remand, the Board noted that the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) had been raised, and referred it to the RO for appropriate action.  It does not appear that this issue has been adjudicated or otherwise disposed of.  However, it appears that the Board has jurisdiction over this issue.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam).  In Rice, the Court of Appeals for Veterans Claims indicated that when a TDIU issue is raised during the adjudicatory process of an underlying disability, the Board has jurisdiction over the TDIU issue, and that if the Board determines that further action by the RO is necessary with respect to the TDIU issue, the Board should remand that issue.  

In this case, the Veteran has not yet been afforded VCAA notice with regard to his TDIU claim.  In addition, this claim has not yet been adjudicated by the RO.  The RO should adjudicate this matter in the first instance, to avoid any prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, on remand, he should be afforded VCAA notice, followed by adjudication of the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter with respect to the issue of entitlement to TDIU.

2.  Develop and adjudicate the TDIU claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


